Citation Nr: 1142196	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  05-06 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a bilateral ankle disorder to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to July 1992, including service in the Southwest Asia theater of operations from December 1990 to April 1991 during the Persian Gulf War.  His service awards include a Purple Heart. 

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from an August 2003 rating decision of the Togus, Maine Department of Veterans' Affairs (VA) Regional Office (RO).  This case has since been transferred to the Buffalo, New York VARO. 

The Veteran testified at an RO hearing before a Decision Review Officer in November 2005.  A transcript of that hearing has been associated with the claims file.   

The Veteran indicated on his February 2005 VA Form 9 that he wished to testify at a Board hearing.  In May 2007 correspondence, he withdrew the hearing request.

This case was previously before the Board in November 2007 and August 2009 at which times the issue addressed above was remanded for further development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).         

In January 2008 correspondence the Veteran requested to reopen previously denied claims for service connection for Eales disease and a bilateral eye disorder and in August 2010 correspondence the Veteran raised the issue of entitlement to service connection for TBI (traumatic brain injury).  These issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Throughout this appeal, the Veteran has been represented by Disabled American Veterans and a VA Form 21-22a in the claims file notes that Disabled American Veterans has been representing the Veteran since July 2004.  Subsequently, in September 2011 correspondence private attorney, Peter J. Sebekos wrote that he had submitted a legal representation agreement along with a new VA Form 21-22 designating Mr. Sebekos as the Veteran's new power of attorney to the RO.  However, a review of the claims file is negative for a new VA Form 21-22 designating Mr. Sebekos as the Veteran's new power of attorney.  As such, the Board has listed Disabled American Veterans as the representative in this case.     


FINDINGS OF FACT

1.  The Veteran's active duty included service in Southwest Asia during the Persian Gulf War.

2.  The Veteran's bilateral ankle disorder, currently diagnosed as palindromic syndrome/inflammatory arthritis, was not exhibited in service or within one year after service, and has not been shown to be etiologically related to the Veteran's military service.


CONCLUSION OF LAW

Service connection for a bilateral ankle disorder, to include as due to an undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 1118, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran claims that a bilateral ankle disorder is related to his honorable service with the United States Army from June 1972 to July 1972.  Specifically, he contends that he experiences joint pain in his ankles due to an undiagnosed illness associated with his Persian Gulf service.  He has submitted several statements from family and friends noting his current bilateral ankle problems.   

Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 C.F.R.  §§ 3.307, 3.309.  Disorders diagnosed more than one year after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).

In addition to the above requirements, there are alternative methods of establishing service connection under 38 C.F.R. § 3.303(b).  For example, a claimant may establish service connection by chronicity.  Chronicity is established if the claimant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  See Savage v. Gober, 10 Vet .App. 488 (1997).  Alternatively, the claimant may establish service connection by continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology.  Savage, 10 Vet. App. at 495. 

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1372.

Also, service-connected disability compensation may be paid to: (1) a claimant who is a Persian Gulf veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of [38 C.F.R. § 3.317]; (3) which became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  

Signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving the skin, muscle or joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, and gastrointestinal signs or symptoms.  38 C.F.R. § 3.317(a), (b).

For purposes of 38 C.F.R. § 3.317, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(2).  Also, "chronic" refers to  disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6- month period.  The 6- month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(3).

In cases where a veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is nevertheless warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Relevant Medical Evidence

Service treatment reports reflect that the Veteran was treated for a right ankle sprain in May 1975.  He was treated in February 1984 for a twisted left ankle.  Finally, he was treated in June 1984 for a right ankle sprain with swelling and effusion.  He was given a temporary physical profile at this time for two weeks with no running over two miles. The July 1992 separation examination showed normal "feet" and "lower extremities" and was absent of any findings of an ankle abnormality. 

Private medical records from April 2000 to July 2003 and VA medical records from November 2003 to October 2006 reflect that the Veteran was variously treated for and diagnosed with multiple ankle disabilities including: left migratory oligoarthritis; migratory arthralgias/arthritis; arthritis; polyarthralgia with unclear etiology; rule out rheumatoid arthritis or other inflammatory joint disease; rheumatoid arthritis; Lyme disease; acute vasculitic syndrome involving polyarthralgias; right ankle arthritis; right ankle sprain; and polyarthritis of knees, ankles, elbows and wrist. 

In a July 2003 VA examination of the joints, the examiner concluded in his impression that he could not elicit any pertinent positive findings of the ankles.  The examiner noted, however, that the medical history was certainly consistent with some type of rheumatic arthritic syndrome which had been well controlled during a short period of time on Prednisone.  Finally, the examiner reported that he could not give any conclusive diagnosis from the examination.

An April 2004 VA outpatient treatment note reflects that the Veteran underwent a rheumatology consult.  The VA physician concluded that there was nothing in the Veteran's history or physical examination that made him think the Veteran's autoimmune disease was active.  The VA physician also did not think the Veteran had rheumatoid arthritis and that most likely his arthritis was related to his systemic autoimmune disease/vasculitis.  In an August 2004 VA rheumatology note, the VA physician noted that, as discussed in the last visit, the Veteran's previous diagnosis of rheumatoid arthritis was unlikely.  The VA physician noted that usually rheumatoid arthritis that was associated with vasculitis was aggressive and the rheumatoid factor was positive, however, the Veteran was negative for a rheumatoid factor and there has been no evidence of previous changes of rheumatoid arthritis or active synovitis on the last evaluation.  Finally, the VA physician noted that he was unable to come up with a specific name for the Veteran's autoimmune disease, but it was thought to be in remission. 

An October 2005 VA outpatient treatment report reflects that a VA physician found the Veteran's complaints of pain in the joints appeared to be rheumatoid arthritis.  In a December 2005 VA outpatient treatment report, the Veteran reported that the initial occurrence of his pain in the ankles was in the Middle East in 1991 and he was diagnosed with ankle pain, likely related to osteoarthritis from a traumatic episode in the lower extremities (shot wound), however, the Board notes that this opinion was based entirely upon a history provided by the Veteran and not a review of the claims file, including the service treatment reports.  At this time, it was also noted that testing in 2004 was negative for rheumatoid factor. 

In a December 2005 VA examination of the joints, the Veteran was diagnosed with a normal bilateral ankle examination.  The examiner opined that the Veteran's intermittent joint pain was not as likely as not related to the shell fragment wound and was as likely as not related to the rheumatoid arthritis. 

An April 2006 VA outpatient treatment report reflects that the Veteran was diagnosed with chronic pain from rheumatoid arthritis.  In a July 2006 VA outpatient treatment report, the Veteran was diagnosed with ankle pain related to osteoarthritis from a traumatic episode in New Orleans; however, the Board again notes that this opinion was based entirely upon a history provided by the Veteran and not a review of the claims file, including the service treatment reports. 

Pursuant to a November 2007 Board remand the Veteran was afforded a VA orthopedic examination in September 2008.  Following a physical examination, the September 2008 VA examiner noted in his diagnosis that the ankle examination was normal.  The examiner found that there was some calcification at the tip of the lateral malleolus indicative of an ankle sprain in the past but the examination did not show any evidence of instability.  This examination did not address any systemic autoimmune disease or any other related disease.

Pursuant to the Board's August 2009 remand the Veteran was afforded another VA examination in October 2009.  This examiner diagnosed the Veteran with arthritis of uncharacterized autoimmune etiology, intermittent, not present on the day of examination.  Thereafter, the October 2009 VA examiner opined that it was less likely as not that the Veteran's current ankle disorder had an onset during active military service.  The examiner also indicated that he would have to resort to mere speculation to determine any association with any incident that occurred during his period of service, to include service in the Southwest Asia theater of operations during the Gulf War.  The examiner indicated that medical documents/physician notes in the claims file demonstrated that the Veteran's arthritis of autoimmune etiology (unspecified) existed for six months or more had exhibited intermittent episodes of improvements or worsening over a six month period.  The examiner noted that the Veteran's pain in both ankles was documented in the history he provided, as well as numerous encounters with VA, military, and civilian physicians contained within the claims file.  Orthopedic, podiatric, and rheumatology specialists all diagnosed arthritis, variably osteoarthritis, rheumatoid arthritis, or arthritis of an autoimmune etiology.  However, according to the examiner there was no X-ray evidence of osteoarthritis.  The arthritis waxed, waned, and wandered, and responded to Prednisone, which was most consistent with arthritis of an autoimmune etiology.  This was the most frequent conclusion of physician specialists in the claims file.  The examiner noted that, during the examination, the Veteran provided an oral history stating that he could recall no incident of acute trauma to his ankles during military service, and further, that his ankle pain syndrome began following his retirement from active duty while living in Germany in 1994.  Therefore, according to the examiner, it was less likely as not that the Veteran's ankle disorder had an onset during his active military service.

The examiner noted the Veteran's allegation of exposure to smoke and vapors from oil fires and fires wherein military chemical warfare agents were burns, and that he received injections and pills to protect him from chemical agents, and therefore inferred that his ankle disorder may be associated with "Gulf War Syndrome."  The examiner noted that "Gulf War Syndrome" had been studied at length and there was not a consensus as to what it exactly comprised, and what the causes were.  The Secretary of the Department of Veterans Affairs notably considered joint pain to the among the undiagnosed conditions that warrant a presumption of service connection.  Nonetheless, the examiner indicated that he would have to resort to mere speculation to make this conclusion, absent scientific evidence. 

Subsequently, the Veteran was afforded another VA examination as the October 2009 VA examiner was not a rheumatologist as was required in the August 2009 Board remand.  In April 2011 the Veteran was afforded a VA examination by a rheumatologist.  The Veteran underwent X-ray examination at that time which showed minimal osteoarthritis including minimal spurring in the right ankle.  In a May 2011 report the examiner indicated that he had reviewed the claims file in depth and also indicated that the Veteran's diagnosis regarding the ankles was most likely probably palindromic syndrome/inflammatory arthritis/and less likely to be post trauma or osteoarthritis causing the ankle pain.  The examiner noted the possibility of prior ankle trauma when looking at an August 2008 X-ray but also indicated that this was not obvious on recent X-rays done.  The examiner also indicated that the Veteran most likely had lupus anticoagulant which could explain a constellation of symptoms he had in the past.  The lupus anticoagulation syndrome could have been behind the Veteran's presumed Eales disease.  Eales disease could have been a manifestation of the lupus anticoagulant more than anything else.  The Buerger disease could have been really a lupus anticoagulant disease.  The stroke, the small vessel disease in the brain was a demy eliminating disease and, most recently, the right foot/toe gangrene were secondary to ACLA too.  

In a June 2011 addendum the April 2011 VA examiner indicated that the Veteran suffered from intermittent pain in many joints, particularly the right ankle and that the Veteran's ankle pain could be attributed to a known clinical diagnosis, specifically palindromic syndrome/inflammatory arthritis.  There was also a mild osteoarthritis found on the right ankle X-ray and not present on earlier X-rays  which, according to the examiner, was not likely associated with the current level of intermittent pain.  The examiner opined that it was less likely as not (less than 50/50 probability) that the onset of the Veteran's ankle pain occurred during the Veteran's period of active service, nor was it otherwise caused by any incident that occurred during the Veteran's period of service (June 1972 to July 1992), to include any service in the Southwest Asia theater of operations (December 1990 to April 1991) during the Gulf War.  As a rationale to the given opinion the examiner wrote that the Veteran had probable palindromic syndrome/inflammatory arthritis which was less likely to be post trauma of osteoarthritis causing ankle pain.  There was no evidence to support the Veteran's contention that the ankle pain/diagnosis was related to injuries in the military.  The Veteran's history revealed intermittent pain in multiple joints, not just the right ankle.  The most frequent diagnosis involved an autoimmune disorder, not osteoarthritis.  The Veteran did not recall any direct trauma to his ankles during military service.  His ankle pain began following his retirement from the military while living in Germany as a civilian.  There was no evidence of onset of the Veteran's current ankle disorder while in the military and no evidence that any exposures during the Gulf War led to his palindromic syndrome/inflammatory arthritis.   

Analysis

In evaluating the evidence of record the Board has both the duty and authority to consider the credibility of and probative weight to be assigned to evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993). 

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429 (1995).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  Most of the probative value of a medical opinion lies in its reasoning See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Based on the evidence above, the Board finds that the symptomatology for which the Veteran has complained has not resulted in a disability which can be said to be "undiagnosed."  While some of the medical examiners in this case have been unable to provide a medical diagnosis for the Veteran's bilateral ankle disorder, the most recent April 2011 VA examiner, a rheumatologist specializing in the Veteran's medical disorder, diagnosed the Veteran with palindromic syndrome/inflammatory arthritis.  Since there is, of record, medical evidence attributing the Veteran's bilateral ankle complaints to palindromic syndrome/inflammatory arthritis, a clinically-diagnosed disorder, the requirements for entitlement to service connection for an undiagnosed illness under 38 C.F.R. § 3.317 have not been met.

The Board also finds that the preponderance of the evidence is against the claim of service connection for a bilateral ankle disorder on a presumptive basis.  Significantly, there is no evidence of bilateral ankle problems, to include arthritis, within one year of service.  38 C.F.R. § 3.307(a)(3).  The earliest reported history of bilateral ankle problems is 1994, approximately two years after service.  Thus, the Veteran is not entitled to the presumption under 38 C.F.R. § 3.307.

Service connection is also not warranted for a bilateral ankle disorder on a direct basis.  While the Veteran's service treatment records show a few isolated incidents of bilateral ankle sprains, his July 1992 separation examination shows normal feet and lower extremities.  Furthermore, the Veteran does not contend that he began experiencing his current bilateral ankle problems during military service.  Rather, he contends that he first began suffering from his current bilateral ankle disorder in 1994, approximately two years after his separation from service.   Such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  While the Veteran has submitted several statements from family and friends reporting current bilateral ankle problems, in none of these statements do the individuals report bilateral ankle problems during military service and continuing thereafter.  As such, there have been no allegations of continuity of symptomatology.  

Also, while there are several contrary opinions in the claims file, the preponderance of the evidence is against a link between the Veteran's current diagnosis of palindromic syndrome/inflammatory arthritis and his military service.  While the Veteran was diagnosed with osteoarthritis from a traumatic episode in the lower extremities (shot wound) based on a report of an initial occurrence of his pain in the ankles in the Middle East in 1991, the Board again notes that this opinion was based entirely upon a history provided by the Veteran and not a review of the claims file, including the service treatment reports.  Also, while the Veteran was diagnosed with ankle pain related to osteoarthritis from a traumatic episode in New Orleans in a July 2006 VA outpatient treatment report, the Board again notes that this opinion was based entirely upon a history provided by the Veteran and not a review of the claims file, including the service treatment reports.  Furthermore, neither opinion provided a rationale for the opinion offered.  Nieves-Rodriguez, 22 Vet. App. at 295.  Thus, the Board assigns little probative weight to those opinions.  

In contrast, in a June 2011 addendum the April 2011 VA examiner, a rheumatologist specializing in the Veteran's medical disorder, provided an opinion that the Veteran's palindromic syndrome/inflammatory arthritis was unrelated to active military service.  The April 2011 examiner provided reasons and bases for the conclusion and pointed to evidence which supported the conclusion.  Furthermore, the December 2005 VA examiner opined that the Veteran's current ankle disorder was not related to his military service and the October 2009 VA examiner opined that an opinion could not be made without resort to mere speculation.  While these examiner's are not specialists in rheumatology, they do have a medical background and have provided reasons and bases for their conclusions, pointing to evidence which supported the conclusions.  As such, the December 2005 and October 2009 VA opinions, when read along with the June 2011 VA opinion, are very probative in this case.  For these reasons, the Board concludes that the December 2005, October 2009, and June 2011 VA opinions are entitled to more probative weight than other opinions in the claims file. 

The Veteran's claim for service connection includes his own assertion that his current bilateral ankle disorder is related to his military service.  The Board does not doubt the sincerity of the Veteran's beliefs, nevertheless, as a lay person not trained in medicine, his opinion that his current disability is causally related to active service is not competent evidence required to establish service connection.  Jandreau, 492 F.3d at 1372.  Rather, medical evidence on this point is required.  Although this case contains medical opinions supporting and negating the Veteran's claim, the Board finds the June 2011 VA medical examiner's opinion to be more probative, for reasons described above.  

In short, the Board finds that the preponderance of the evidence is against the claim for entitlement to service connection for a bilateral ankle disorder, and the appeal is denied.  As there is not an approximate balance of positive and negative evidence regarding the merits of the Veteran's claim that would give rise to a reasonable doubt in favor of the Veteran, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Substantially compliant notice was sent in February 2003, July 2005, January 2006, March 2006, July 2006, December 2007, and August 2008 letters and the claim was readjudicated in a June 2011 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the appellant in obtaining evidence, obtained an adequate medical opinion as to the etiology of the bilateral ankle disorder, and afforded the appellant the opportunity to give testimony before the Board although he declined to do so.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.



ORDER

Service connection for a bilateral ankle disorder is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


